COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Rodney Milum v. The State of Texas

Appellate case number:    01-13-01027-CR

Trial court case number: 1347034

Trial court:              184th District Court of Harris County

        Appellant’s counsel in this case has filed a motion to withdraw and a brief stating there
are no arguable grounds for appeal, based on Anders v. California, 386 U.S. 738 (1967).
        Appellant has a right to respond to counsel’s motion. Pursuant to Kelly v. State, No. PD-
0702-13, 2014 WL 2865901 (Tex. Crim. App. June 25, 2014), we direct the Clerk of this Court
to send, at no cost to appellant, a complete copy of the appellate record so that appellant may
respond to the Anders brief. We note that appellant has already filed a response to the Anders
brief, but appellant has a right, but no obligation, to file an amended response after reviewing the
full record.
       Appellant has 30 days from the date of this order to file a pro se response, if any, to the
Anders brief and motion to withdraw filed by appellate counsel on June 9, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: July 31, 2014